Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The application has been disclaimed.  This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 5 of co-pending Application No. 16/160064 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims provide the apparatus for the co-pending method claims and all the limitations of the present claims can be found in the co-pending claims.  Further claim 2 can be seen to be rejected in view of claim 2 of the co-pending claims, claim 3 can be seen to be rejected in view of claim 3 of the co-pending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
Claim 1 recites “wherein no external power is required” which is considered indefinite.  It is unclear what is meant by this statement or what is required by the claim language.  The phrase “no external power is required” could mean the system has an onboard power supply that provides operation, that the system operates without any power applied of any type, or that the system uses external power but does not require it.  Further, it is unclear if the system itself is what does not require an external power 
Claims 2-3 are rejected as being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernert (US PG Pub 20040154315), hereinafter referred to as Bernert and further in view of Drube (US PG Pub 20060218941), hereinafter referred to as Drube.

With respect to claim 1, Bernert (Figure 1) teaches a controlled ambient temperature vaporization system comprising:
a source of liquid carbon dioxide at a supply pressure (pressurized tank 4 with compressed liquefied carbon dioxide, paragraph 19);
a pressure reduction valve, configured to reduce the liquid carbon dioxide from the supply pressure to a delivery pressure (pressure reduction valve 1 which lowers the pressure of the cabon dioxide delivered to the vaporizer, paragraph 19),
a heat exchange device, configured to exchange heat between a stream of ambient temperature air and the carbon dioxide at delivery pressure, thereby producing a vaporized carbon dioxide stream (vaporizer 5, paragraph 19 which uses atmospheric air for vaporization, paragraph 9)
a backpressure regulator, configured to maintain the vaporized carbon dioxide above a minimum delivery pressure (vaporizer backpressure regulator, 2, see Figure).


Bernert does not teach the backpressure regulator configured to maintain the pressure above 100 psi.

Drube teaches a control panel can include a totalizer (paragraph 66) which provides an indication of the deliver total (paragraph 77).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention as filed to have as taught by Drube provided a control panel with a digital totalizer in Bernert to measure the carbon dioxide outflow of the tank since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing the totalizer would provide the ability to determine the amount of liquid withdrawn from the tank and supplied to the customer.  Further, as the totalizer is present, it would be thus able to provide the functional language of providing a running total over a desired time period as required by the claims as during whatever use of operation it would provide a total for that time period.

Bernert as modified does not teach wherein the flowrate totalizer is powered by a local uninterruptible power source, wherein no external power is required.

Tinsley teaches that a control system can include a battery which is an independent uninterruptible power supply to provide operations during power failure (which would be when there is not external power supply) (Column 5, lines 37-43).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have provided the control panel of Bernert a battery as taught by Tinsley so that in the event of external power failure that operations can be continued with the use of the battery as an independent uninterruptible power supply.


However, Bernert does teach that the minimum pressure is above 75.10 psia as controlled by the backpressure regulator (paragraph 19).  Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have had the pressure be above 100 psia as controlled by the backpressure regulator since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Applicant has not disclosed any criticality for this limitation simply stating that the pressure is “greater than 75 psia, more preferably greater than 100 psia” (page 5, lines 8-10).

Alternatively, Bernert teaches that the minimum pressure is above 75.10 psia to keep the pressure above the triple point pressure (paragraph 19) and thus the specific pressure can be considered to be a result effective variable and it would therefore have been obvious to a person having ordinary skill in the art at the time the invention was filed to have had the pressure be above 100 psia as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Applicant has not disclosed any criticality for this limitation simply stating that the pressure is “greater than 75 psia, more preferably greater than 100 psia” (page 5, lines 8-10).


With respect to claim 2, Bernert as modified teaches the source of the liquid carbon dioxide is a pressurized liquid cylinder (as seen in the Figure the tank is a liquid cylinder and it contains pressurized liquid).

.

Response to Arguments
Applicant's arguments filed 11/2/2020 have been fully considered but they are not persuasive. 

Applicant argues that one having ordinary skill in the art would understand that “wherein no external power supply is required” is definite as it relates to the limitation “the flowrate totalizer is powered by an uninterruptible power supply” and would recognize that this means there is an onboard power supply that is not connected to an external power supply.  This is not persuasive.

It is not clear from the limitation that no external power supply is required is tied to the uninterruptible power supply such that no external power is required for the entirety of the invention or just in regard to the flowrate totalizer as the bounds of what qualifies as external is not clearly defined. 

	Applicant argues that the prior art does not provide a teaching of a pressure maintained at above 100 psia thus rendering the claim rejection not proper.  This is not persuasive as Bernert teaches that the minimum pressure is above 75.10 psia to keep the pressure above the triple point pressure (paragraph 19) and thus the specific pressure can be considered to be a result effective variable or obvious alone as 100 psia is close to 75.10 psia and within the range above 75.10 psia.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816.  The examiner can normally be reached on Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.